MATTER OF SS.

FEDERAL COMMERCE

In FINE Proceedings
NOR-83
Decided by Board June 5, 1959

Fine—Section 256 of 1952 act—No liability where payoff and discharge did not
terminate employment with ship but merely transferred employee relationship to new owner.
No fine will lie under section 256 of the 1952 act against ship's former owner
for having paid off and discharged an alien crewman concomitant with latter's re-signing ship's articles with new employer. "Pay off" within meaning of section 256 does not occur when there has been no break in the continuity of the crewman's service on the particular vessel.
IN RE : SS. FEDERAL COMMERCE, which arrived at the port of Norfolk,
Virginia, from foreign on November 1, 1058. Alien crewman involved : J
1
.
-

—

Basis rca Five: Act of 1952—Section 256 (8 U.S.C. 1286).

BEFORE THE BOARD

Discussion: This appeal is directed to an administrative penalty
of $500 ($1,000 mitigated to the extent of $500), which the district
director has ordered imposed on the Raleigh Steamship Agency,
Inc., inward agents for the vessel, for paying off and/or discharging
the above-named alien crewman without prior permission from the
Attorney General. The appeal will be sustained.
There appears to be no dispute as to the facts of this case. This
vessel's arrival, supra, was for the sole purpose of transferring its
ownership Immigration inspection was accorded its crew immediately upon arrival. Except for one detainee, all the crewmembers,
including the one here involved, were granted D-1 conditional landing permits.
On the morning of November 5, 1958, the inward agents informed
the local office of the Service that formal transfer of ownership
would be accomplished that afternoon; that the crewmembers were
to be paid off and discharged before the sale; that approximately
20 crewmembers were leaving the vessel to be repatriated and/or
reshipped; that the remaining crewmembers, who had expressed a
desire to serve under the new owners and had signed a contract in
AAR

writing to that effect, would re-sign the vessel's articles after transfer of ownership; and requested the Service to issue D-2 permits
for the crewmembers actually leaving the ship. That afternoon the
British consul, accompanied by an immigration officer, hoarded the
vessel and all of the crewmembers who were to leave after pay off
had their D-2 landing permits, issued after the information was
furnished to the Service, in the morning. checked and approved by
the immigration officer. Thereafter. the Bch:lbIt t7oliz All completed
the pay off and discharge of the crewmembers; those who were being
repatriated left the vessel and those remaining aboard re-signed
the vessel's articles pursuant to the written agreement previously
made with the new owners.
The crewman here involved deserted the vessel sometime after his
pay off and discharge by the prior owners but subsequent to signing
of articles with the new owners, presumably in the early morning
of November 6, 1958. After the inward agents learned of his desertion, they furnished the Service with a letter which had been
addressed to the crewman with a return Boston address on it. The
crewman was picked up at that address by Service officials and
apparently removed from the United States by and at the expense
of the appropriate parties.
The foregoing establishes that the responsible parties acted most
meticulously with respect to fulfilling their duties and obligations,
-

both under the maritime laws and the immigration laws of this

country. Such conduct on their part, no doubt, was the reason
behind the district director's decision to mitigate the penalty to the
maximum permissible under the statute. We, however, find that it
definitely demonstrates that a violation of the law was not committed in this instance, for the reasons hereinafter set forth.
It has been judicially determined that:
The terms "pay off" and "discharge" are not synonymous, but I find as a
fact that masters, agents and others engaged in maritime activities understand
that the term "pay off" implies a termination of service on the vessel and not
a mere payment of wages earned to date.
It should he so construed in section 256. (140 F. Supp. 876, 882; emphasis
supplied. ) 1

In the light of this decision, the element essential to the establishment of a violation of this section of the law is a termination
of the crewman's service aboard the vessel on which he arrived in
the United States. But the foregoing evidence of this record clearly
establishes that not only was there no break in the continuity of the
iFormer 8 CFR 1.1(b) (14) provided that a violation of the statute occurred when a crewman's service and presence on board his vessel were terminated in any manner. This definition is no longer included in the regulations,
it being considered no longer necessary in view of the court case cited—
United States v. Seaboard Surety Company, 239 F.2d 667.

367

crewman's service aboard this vessel, but that the responsible partiec,
so,conducted their business of transferring its ownership that there
would be no hiatus in his employment aboard it. While there
may have been a technical termination of his employment in the
eyes of maritime law, due to the necessity of his signing off the
articles under the former owners and re-signing the articles under
the new owners, extreme caution was exercised in this respect, as
evidenced by the crewman's signing of an agreement to re-sign under
the new owners. At most, this technical termination was the conclusion of service for one owner and the beginning of service for a
new owner. It certainly was not a termination of service insofar
as the vessel was concerned. That is the crux of this case.
Finally, and while it is not necessarily pertinent to this matter,
we will comment briefly on the question of the crewman's desertion.
Clearly, under this section of the law, the termination contemplated
is that resulting from the action of the responsible parties and not
an end to employment clearly chargeable only to the action of the
crewman. That is, the termination of a crewman's employment
occurring under circumstances constituting him a deserter are clearly
outside the contemplation of the statute. This Board has consistently held that the existence of facts establishing desertion relieve the parties named in the statute of liability to fine thereunder.
Order : It is ordered that the appeal be sustained and that no
line be imposed.

3G8

